Title: From Thomas Jefferson to Samuel Harrison Smith, 16 December 1807
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                        
                            Th: Jefferson to 
                        mr S. H. Smith
                            
                            Decr. 16. 1807
                        
                        Would the two inclosed pieces marked ☞ be worth publishing? they would shew our countrymen how immensely
                            indulgent we are to foreign merchants, & perhaps suggest the lawfulness of some restrictions which might be useful.
                        
                    
                     
                        
                           Smith’s note:
                     
                     enclosg memorial of British Merchants at Petersburg on Russian
                             on their
                        trade.
                  
               